Citation Nr: 0313692	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-07 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a menstrual disorder, 
as a chronic disability resulting from an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from May 1989 to October 1989; 
from October 1990 to April 1991; and from April 1993 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1998, 
which, in pertinent part, denied service connection for a 
menstrual disorder due to an undiagnosed illness.


FINDINGS OF FACT

Since her service in Southwest Asia during the Persian Gulf 
War, the veteran has suffered from menstrual abnormalities 
which have not been ascribed to any known clinical diagnosis, 
and such have been present for more than six months and to a 
compensable degree.


CONCLUSION OF LAW

An undiagnosed illness manifested by menstrual abnormalities 
was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from May 1989 to October 1989; 
from October 1990 to April 1991; and from April 1993 to 
September 1993.  She served in Southwest Asia from December 
1990 to April 1991.

Service medical records show that in December 1990, the 
veteran complained of pain with menstruation during the first 
two days.  Her periods were regular, and gynecological 
examination was normal.  The separation examination in April 
1991 did not disclose any pertinent complaints or 
abnormalities.  During her subsequent period of active duty 
in 1983, she was pregnant for all but he first month.  

VA treatment records show the veteran's treatment on multiple 
occasions from 1996 to 1998 for menstrual symptoms including 
irregular menses, with cycles ranging from 14 to 60 days, 
dysmenorrhea, heaving bleeding lasting 10 days, and spotting 
between periods.  In general, she gave a history of symptoms 
present from 2 months to 2 years, but shortly before a 
January 1998 evaluation, she reported a 6 year history of 
symptoms.  Gynecological examinations from 1997 to 1998 were 
normal, as were pelvic ultrasounds conducted from July 1996 
to March 1997.  The diagnosis was metrorrhagia [irregular 
uterine bleeding], rule out dysfunctional uterine bleeding.  
Records dated in January 1998 and June 1998 note that she was 
being treated for irregular menses with oral contraceptives.  

On a VA general medical examination in January 1998, the 
veteran reported that she had a two-year history of menstrual 
disorders, with irregular menses and metrorrhagia.  A vaginal 
examination was deferred.  The pertinent diagnosis was 
irregular menstrual disorder with metrorrhagia.  

A VA gynecological examination was conducted in February 
1998.  She said that two years earlier, she had begun having 
irregular periods.  She had a history of irregular cycles in 
the past.  Gynecology examination was normal.  

A VA general medical examination in May 2002 noted the 
veteran complained of menstrual problems with shortened 
cycles, from 2 to 4 weeks.  No gynecology examination was 
conducted.  

On a VA Gulf War protocol examination in August 2002, it was 
noted that  pelvic sonogram in February 2002 had revealed 
homogeneous texture of the uterus, which appeared shifted to 
the right midline, and nabothian cysts at the cervix, and was 
otherwise normal.  She complained of irregular menses.  The 
diagnosis was dysmenorrhea by history.  

II.  Analysis

The veteran contends that she developed a menstrual disorder 
from her Persian Gulf service.  

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate her claim, and of her and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

"Objective indications of chronic disability are defined as 
including both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  "Chronic 
disability" is defined as a disability that has existed for 
6 months or more, including a disability that exhibits 
intermittent episodes of improvement and worsening over a 6-
month period, and is measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  

The medical record contains a record, extending well over 6 
months, of menstrual problems, including irregular menses, 
dysmenorrhea, and heavy, and extended bleeding.  The 
appellant is competent to report these symptoms regarding her 
menstrual periods, and the VA has diagnosed metrorrhagia 
based on these symptoms.  Thus, she has a disability of six 
months or more duration, manifested by objective indications, 
such as medical evidence, as well as other observable, 
verifiable indications.  

The next criterion is the presence of illness which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis, but is 
nevertheless manifested by signs or symptoms including, but 
not limited to menstrual disorders.  38 C.F.R. § 3.317(a), 
(b).  As noted, all of the examinations have revealed 
entirely normal findings.  Although the August 2002 
examination indicated her uterus was apparently shifted to 
the right midline, and nabothian cysts at the cervix, the 
clinical significance is not known.  More importantly, these 
findings were disclosed on a pelvic ultrasound, which had 
disclosed normal findings from July 1996 to March 1997, when 
the veteran was being treated for her menstrual disorder.  
The diagnosis rendered, of metrorrhagia, is simply irregular 
uterine bleeding, and as such, a symptom, rather than a 
clinical diagnosis.  See Dorland's Illustrated Medical 
Dictionary, 1030 (27th ed, 1988).  

In addition, the disability must be first manifested either 
in service, or to a degree of 10 percent or more not later 
than December 31, 2006.  In evaluating whether the disability 
was manifested to a degree of 10 percent or more, reference 
should be made to the evaluation criteria contained in 
38 C.F.R. Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(4).  
According to the rating schedule, symptoms of female 
reproductive organ disorders that require continuous 
treatment warrant a 10 percent rating.  38 C.F.R. § 4.116, 
Code 7615.  The veteran's disability has required continuous 
or regular treatment during at least a substantial part of 
the appeal period, and she has been treated with medication 
(oral contraceptives) to regulate her cycles.  

Further, there is no affirmative evidence that her menstrual 
disorder was not incurred during the Persian Gulf, or that it 
was caused by a supervening condition or event that occurred 
between her departure from the Persian Gulf and the onset of 
the illness (or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs).  38 C.F.R. § 3.317(c).  In this regard, 
she was seen on one occasion in service with the complaint of 
menstrual pain.  

Accordingly, all of the requisite criteria having been met, 
service connection is warranted for a chronic undiagnosed 
illness manifested by menstrual abnormalities.  


ORDER

Service connection for an undiagnosed illness manifested by 
menstrual abnormalities is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

